Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 21, 2018

                                     No. 04-18-00239-CR

                                    Juan Daniel TORRES,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 13, Bexar County, Texas
                                   Trial Court No. 554313
                       Honorable Crystal D. Chandler, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due October 9, 2018. No further extensions will be granted.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court